*300The respondents having moved for a rehearing, the following opinion was filed November 6, 1884:
Lyon, J.
1. In the argument for a rehearing of this cause the single point is made that this court was mistaken when it said the garnishees’ answer showed a joint liability under the assignment. Counsel states that the garnishees answered separately in the statutory form (R. S. sec. 2759), and claims that this is only a denial by each of individual liability as a garnishee. Undoubtedly they did so answer, but we do not find their formal answers in the record. Neither do we find therein the affidavit upon which the garnishment proceedings were based. The answer mentioned in the former opinion means the statements of the garnishees in their testimony given on the trial of the issue of their liability. That is all we then had or now have before us upon which judgment can properly be rendered. Neither in those answers nor in any of the proceedings on the trial is there any suggestion that the affidavit of garnishment fails to charge a joint liability, or that the garnishees were defending as individuals,, and not as a firm. They joined in their defense, if they did not in their formal answers, and both of them testified that they held the property of the principal debtors under the assignment to them, and read that instrument in evidence to establish their title to the property. Hence the facts on this branch of the case, as they appear in the record, were stated correctly in the former opinion, and we are satisfied that the correct legal rule was applied.
2. One ground upon which the assignment was held void is that it is uncertain as to the property assigned, because of a reservation therein of exempt property. We have had occasion to reconsider this proposition in First Nat. Bank of Madison v. Hackett, post, p. 335, and have there held that such reservation in an assignment by a copartnership is inoperative, because the law gives the assigning firm, as *301such, no exemptions; and hence that the void reservation, which can harm no one, does not invalidate the assignment. The assignment in the present case was also by a firm; and the two instruments are alike in the particular under consideration. That portion of our former judgment which holds the assignment void for uncertainty must therefore be withdrawn.
3. We adhere to the opinion that the assignment is void because of the insufficiency of the assignees’ bond; •
By the Court.— Motion denied.